Title: From Benjamin Franklin to Susanna Wright, [28 April 1755]
From: Franklin, Benjamin
To: Wright, Susanna


Dear Madam
Monday morning. [April 28, 1755]
I thought from the first, that your Proposal of calling the several Townships together, was very judicious. I was only at a Loss how to get them call’d by some Appearance of Authority. On the Road from your House hither, I considered that at the Court of Oyer and Terminer here, there would probably be Constables from most of the Townships, and if the Chief Justice could be prevail’d on to recommend it from the Bench, that the Constables should immediately call the Inhabitants of their respective Townships together, perhaps the Business might by that means be effectually done. I know not whether he will think a Person in his Station, can, in Court, regularly intermeddle in such Affairs; but I shall endeavour to persuade him to it, as strict Forms ought, in my Opinion, to be disregarded in Cases of Necessity.

The Dutche Advertisement is composing, and will be printed in two or three Hours, as Mr. Dunlap tells me. I have taken the Liberty of detaining your Servant so long, after enquiring and being inform’d by him, that his immediate Return was not absolutely necessary. I am, with the greatest Esteem and Respect, Madam Your most humble Servant
B Franklin
 Addressed: To / Mm Susanna Wright / Sasquehanah
